 1   CLEMENT ROBERTS (SBN 209203)              ROBERT M. MANLEY (admitted pro hac vice)
     croberts@orrick.com                       rmanley@mckoolsmith.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP        ASHLEY N. MOORE (admitted pro hac vice)
     The Orrick Building                       amoore@mckoolsmith.com
 3   405 Howard Street                         AVERY WILLIAMS (admitted pro hac vice)
     San Francisco, CA 94105-2669              awilliams@mckoolsmith.com
 4   Telephone:    +1 415 773 5700             RUDOLPH “RUDY” FINK, IV (admitted pro
     Facsimile:    +1 415 773 5759             hac vice)
 5                                             rfink@mckoolsmith.com
     JACOB M. HEATH (SBN 238959)               CHELSEA A. PRIEST (admitted pro hac vice)
 6   jheath@orrick.com                         cpriest@mckoolsmith.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP        CHRISTIAN HARRIS (admitted pro hac vice)
 7   1000 Marsh Road                           charris@mckoolsmith.com
     Menlo Park, CA 94025                      MCKOOL SMITH, P.C.
 8   Telephone:    +1 650 614 7400             300 Crescent Court, Suite 1500
     Facsimile:    +1 650614 7401              Dallas, Texas 75201
 9                                             Telephone:(214) 978-4000
     GEOFFREY MOSS (SBN 258827)                Facsimile: (214) 978-4044
10   gmoss@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP        MICHAEL JOHN MIGUEL (SBN 145182)
11   777 South Figueroa Street, Suite 3200     mmiguel@mckoolsmithhennigan.com
     Los Angeles, CA 90017-5855                MCKOOL SMITH HENNIGAN, P.C.
12   Telephone: +1 213 629 2020                300 South Grand Ave., Suite 2900
     Facsimile:    +1 213 612 2499             Los Angeles, California 90071
13                                             Telephone: (213) 694-1200
     Attorneys for Plaintiff                   Facsimile: (213) 694-1234
14   COLLATERAL ANALYTICS, LLC
                                               Attorneys for Defendants
15                                             Nationstar Mortgage LLC, Xome Settlement
                                               Services LLC, and Quantarium, LLC
16
                                UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN FRANCISCO DIVISION
19

20
     COLLATERAL ANALYTICS, LLC,                 Case No. 3:18-cv-00019-RS (JSC)
21                                               ORDER
                   Plaintiff,                   JOINT STIPULATION OF MUTUAL
22                                              DISMISSAL WITH PREJUDICE
          v.
23
     NATIONSTAR MORTGAGE LLC, XOME
24   SETTLEMENT SERVICES LLC, AND
     QUANTARIUM, LLC,
25
                   Defendants.
26

27
28


                                                        JOINT STIPULATION OF MUTUAL DISMISSAL
                                                                Case No. 3:18-cv-00019-RS (JSC)
 1          Pursuant to Federal Rules of Civil Procedure 41(a)(1)(ii) and 41(c), Plaintiff Collateral
 2   Analytics, LLC; Defendants/Counterclaim Plaintiffs Nationstar Mortgage LLC and Xome
 3   Settlement Services LLC; and Defendant Quantarium, LLC hereby stipulate that this action and
 4   all claims, counterclaims, and causes of action asserted therein by all parties be dismissed with
 5   prejudice. Each party will bear its own attorneys’ fees, costs, and expenses. The parties also
 6   withdraw and terminate all pending motions submitted in this action.
 7   Dated: November 24, 2019                              ORRICK, HERRINGTON & SUTCLIFFE LLP
 8                                                         By: /s/ Jacob M. Heath
                                                                         JACOB M. HEATH
 9
                                                                        Attorneys for Plaintiff
10                                                                 COLLATERAL ANALYTICS, LLC
11   Dated: November 24, 2019                              MCKOOL SMITH, P.C.
12
                                                           By:    /s/ Robert M. Manley
13                                                                        ROBERT M. MANLEY

14                                                                     Attorneys for Defendants
                                                                   NATIONSTAR MORTGAGE, LLC,
15                                                               XOME SETTLEMENT SERVICES, LLC,
                                                                     AND QUANTARIUM, LLC
16

17                                      FILER’S ATTESTATION

18
            Pursuant to Civil L.R. 5-1(i)(3)m regarding signature, I, Avery R. Williams, attest that
19
     concurrence in the filing of this document has been obtained.
20
                                                                    /s/ Avery R. Williams
21   Dated: November 24, 2019                                              Avery R. Williams

22

23   So Ordered this ____           November
                      27th day of _________________, 2019

24

25                                                          ____________________________________
                                                            JUDGE RICHARD SEEBORG
26

27
28

                                                     -1-             JOINT STIPULATION OF MUTUAL DISMISSAL
                                                                              Case No. 3:18-cv-00019-RS-JSC
